DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16, 27, and 28 in the reply filed on 02/15/2021 is acknowledged.
Claims 17-26 and 29-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected system / method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13, 15, 16, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claims 3, 5, 12, 13, and 27 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. 
Regarding claims 3, 4, 6, 12, 13, 15, 16, and 27, the phrase "and/or" renders the claims indefinite because it is unclear what elements are intended to be positively included after the terms "and/or,” thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05. The claims are further rife with other terms similar to “substantially” and “and/or” that make it unclear what is intended to be positively claimed, such as “or,” “configured to,” “configured to be,” “configured such that,” “substantially anatomically accurate,” “provided in or by,” “a lateral position,” and “a medial position” without further reference to landmarks of the device. Some of these terms, in context, are indefinite, and some may be definite, but it is unclear what is intended to be positively claimed. Further explanation is given in the body of the rejection where such terms appear below. Appropriate correction and/or clarification is required. 
Claim 28 recites both “a reservoir” and “an external fluid source,” however, there do not appear to be two different fluid sources shown or described in applicant’s specification and/or drawings. It appears item 120 is the fluid source which is also the reservoir, therefore, it is unclear why two different terms are used here. For the purposes of this action it is presumed applicant intended to recite “wherein the reservoir is an external fluid source” or similar. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14-16, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery (US Patent No. 5,634,797) in view of Prom (US Patent No. 6,062,866) in view of King (US Patent No. 8,342,852).
In Reference to Claim 1, 2, 14, 15, and 16
 	Montgomery teaches (Claim 1) A simulator system comprising: a shell (item 10/12, fig. 1A) comprising a removable [back] plate (item 42, fig’s 2A and 2B); at least one reservoir filled with a fluid (item 70, fig’s 1, 2, and 16); at least one pump (items 68, fig’s 1, 2, and 16); a venous flow path in fluid communication with the at least one pump (path 400, fig. 16); an arterial flow path in fluid communication with the at least one pump (path 401, fig. 16); and an atrium (items 307/308, fig. 16) comprising a [] front wall, the atrium being in fluid communication with at least the venous flow path (fig. 16).
(Claim 2) wherein the shell is in a shape of an adult or juvenile human (item 10/12, fig. 1A);
(Claim 14) wherein the fluid is a simulated blood (column 5 lines 59-64, note “partially opaque fluid” could be considered “simulated blood,” this is broad).
(Claim 15) wherein the fluid comprises a different color from a fluid provided in or by a device configured to be inserted via cannulation, thereby allowing a visualization or contrast of a change in flow patterns caused by an insertion of the device into the atrium, the venous flow 
 	(Claim 16) wherein the venous flow path and the arterial flow path are configured to be pierced to allow insertion of a device, which is configured to be inserted via cannulation, and/or a percutaneously inserted device (unclear exactly what is attempting to be claimed, but the flow paths can be pierced, meeting this claim; note this is merely an intended use and adds little structure to the claim as written).
Montgomery fails to teach the feature of a translucent atrium and the removable plate being a chest plate of claim 1.
Prom teaches (Claim 1) a translucent atrium (column 4 lines 12-23).
King teaches (Claim 1) a removable chest plate (106CP, fig. 6A). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a translucent atrium as taught by the medical model device of Prom for the purpose of further enhancing the model’s representation of invasive diagnosis and intervention as taught by Prom (column 4 lines 12-23), making the device more useful, more interesting, and more attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a removable chest plate as taught by the medical model device of King for the purpose of providing easier access for removal, replacement, or adjustment of 
	Further, the examiner notes that it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery already teaches a removable plate for access to the internal components of the device, merely locating the plate on the chest instead of the back would not create any operational distinction within the device and is, therefore, not a patentable advance. 

 In Reference to Claim 28
 	Montgomery teaches (Claim 28) A peripheral cannulation simulator device comprising: a shell (item 10/12, fig. 1A) comprising a removable [back] plate (item 42, fig’s 2A and 2B); at least one reservoir filled with a fluid (item 70, fig’s 1, 2, and 16); a venous flow path configured to be connected to an [] fluid source (path 400, fig. 16); an arterial flow path configured to be connected to the [] fluid source (path 401, fig. 16); and an atrium (items 307/308, fig. 16) comprising a [] front wall, the atrium being in fluid communication with at least the venous flow path (fig. 16).
Montgomery fails to teach the features of a translucent atrium, external fluid source, and the removable plate being a chest plate of claim 28.
Prom teaches (Claim 28) a translucent atrium (column 4 lines 12-23); and external fluid source (column 3 lines 61-65).
King teaches (Claim 28) a removable chest plate (106CP, fig. 6A). 

It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of an external fluid source as taught by the medical model device of Prom for the purpose of being able to more easily and readily introduce fluid into the system as taught by Prom (column 3 lines 61-65), making the device more useful, more interesting, and more attractive to the users.
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a removable chest plate as taught by the medical model device of King for the purpose of providing easier access for removal, replacement, or adjustment of internal components of the device as taught by King (fig’s 6 and 7, and column 7 line 24 – column 8 line 32), making the device easier to use, more versatile, and more attractive to the users. 
	Further, the examiner notes that it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery already teaches a removable plate for access to the internal components of the device, merely locating the plate on the chest . 

Claims 3-13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Prom, King, and further in view of Crabtree (US PGPub. No. 2012/0288839 A1).
In Reference to Claims 3 and 5-13  
 	Montgomery teaches all of claims 1 and 2 as discussed above. 
Montgomery further teaches (Claim 3) wherein: the shell has an upper torso (upper torso of item 10/12, fig. 1A) and a right groin (right groin of item 10/12, fig. 1A); []; and the upper torso and/or right groin comprise substantially anatomically correct landmarks (fig’s 1, e.g. knee, hip, ribs, clavicles etc.; note this is extremely broad);
(Claim 5) wherein the substantially anatomically correct landmarks comprise one or more clavicles embedded in the upper torso (items 18, fig. 1C);
 	(Claim 6) wherein: the atrium comprises a simulated tricuspid valve on a left wall of the atrium (item 312 and its internal valve, fig. 16); the venous flow path and the arterial flow path each comprise flexible and distensible tubing (items 26/36, fig’s 1, 2, and 16 and column 2 lines 16-36 and column 6 lines 21-49; note “flexible and distensible” is broad, though no specific material is taught, the heart conduits, arteries, and veins are taught to replicate realistic conduits); a first portion of the venous flow path is embedded, at least partially, within the [] material of the 
 	(Claim 7) wherein: the atrium is in a shape of a rectangular prism with the translucent front wall in a shape of a square; the atrium is in a shape of a triangular prism with the translucent front wall in a shape of a triangle; or the atrium is in a shape of an anatomically correct atrium of a human heart (fig. 16 and column 5 lines 7-11);
 	(Claim 8) wherein: the arterial flow path comprises a first portion (line of 401 towards pump 68, fig. 16), which is bifurcated from a second portion at an arterial bifurcation point (at first item 78 in path 401, fig. 16); the first portion passes through a neck cannulation region in the upper torso (line on the right that goes through the heart and cycles back out the top of the heart, fig’s 1A, 1B, and 16); and the second portion passes through a femoral cannulation region in the right groin (return line coming out of reservoir 70 down right groin, fig’s 1A, and 1B);
(Claim 9) wherein: the first portion of the venous flow path is located in a lateral position, relative to the first portion of the arterial flow path, in the neck cannulation region (outflow and inflow tubes next to each other toward neck, fig’s 1, 2, and 16); and the second portion of the venous flow path is located in a medial position, relative to the second portion of 
(Claim 10) wherein: the arterial flow path comprises one or more arterial valves configured to regulate a pressure of the fluid in the arterial flow path (any of the various valves 28 or in manifold 76 in flowpath 401, fig’s 1, 2, and 16); and the venous flow path comprises one or more venous valves configured to regulate a pressure of the fluid in the venous flow path (any of the various valves 28 or in manifold 76 in flowpath 400, fig’s 1, 2, and 16);
(Claim 11) wherein the system is configured such that a device configured to be inserted via cannulation can travel within the venous flow path from the first portion of the venous flow path at the neck cannulation region to the second portion of the venous flow path at the femoral cannulation region by passing through the atrium (fig’s 1A, 1B, and 16; note this is merely an intended use, although the device is not disclosed to be used this way, the path between the neck region and femoral region exists and is capable of being used this way, meeting these limitations); 
	(Claim 12) wherein the first portion of the venous flow path, the second portion of the venous flow path, the first portion of the arterial flow path, and/or the second flow path of the arterial flow path are located at a substantially anatomically accurate depth in the neck cannulation region and/or the femoral cannulation region (column 2 lines 16-36 and column 4 line 43 – column 5 line 9; the flow paths are located within the device and are intended to represent realistic heart, veins, and arteries; also note that “substantially anatomically accurate” is extremely broad); 

	Montgomery fails to teach silicone filling of claims 3 and 6. 
Crabtree teaches (claims 3/6) substantially filled with a silicone material (paragraph 0021).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of filling the device with silicone as taught by the medical model device of Crabtree for the purpose of creating more realistic and lifelike tissue within the device as taught by Crabtree (paragraph 0021), making the device more useful, interesting, and attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since many known materials are taught to be suitable for recreating or simulating physical properties of living tissues (Crabtree, paragraphs 0020 and 
Finally, the examiner notes that, broadly interpreted, it is believed that the claimed locations of the venous and arterial flow paths are taught in Montgomery, since there are lines that can be considered part of the venous path and part of the arterial path at both the neck region and femoral region, and since the lines split and cross at various locations. However, in the alternate view that some of the lines cited to read on the locations claimed are not “venous” lines or “arterial” lines or vice versa, it would have been obvious to have located the arteries and veins at the specific locations claimed merely as a matter of engineering design choice, since it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery teaches a system including many veins and arteries connected into and out of the device and through an atrium, as well as located in the neck region and the leg region intended to realistically simulate veins and arteries in their anatomical positions, merely claiming a more particular or specific location or arrangement of these lines would not create an operational distinction within the device and would, therefore, not be a patentable distinction. 

In Reference to Claim 4
 	The modified device of Montgomery teaches all of claims 1-3 as discussed above. 
Montgomery fails to teach the features of claim 4. 
King teaches (Claim 4) wherein the upper torso and/or the right groin are configured to simulate burned and/or otherwise injured human tissue (items 102, fig’s 1C, 3, 9A, column 4 lines 25-27, column 5 lines 20-22, column 6 lines 5-10, and column 9 lines 12-17).


In Reference to Claim 27
 	Montgomery teaches (Claim 27) A peripheral cannulation simulator system comprising: a shell in a shape of an adult or juvenile human (item 10/12, fig’s 1 and 2), wherein the shell comprises a removable [] plate (item 42, fig’s 2), an upper torso, and a right groin (upper torso and right groin of item 10/12, fig’s 1 and 2), and wherein the upper torso and right groin [] comprise substantially anatomically correct landmarks embedded therein (fig’s 1, e.g. knee, hip, ribs, clavicles etc.; note this is extremely broad), including at least one clavicle (items 18, fig. 1C); at least one reservoir filled with a fluid (item 70, fig’s 1, 2, and 16); at least one pump (items 68, fig’s 1, 2, and 16); a venous flow path (path 400, fig. 16) comprising flexible and distensible tubing in fluid communication with the at least one pump (items 26/36, fig’s 1, 2, and 16 and column 2 lines 16-36 and column 6 lines 21-49; note “flexible and distensible” is broad, though no specific material is taught, the heart conduits, arteries, and veins are taught to replicate realistic conduits) and one or more venous valves configured to regulate a pressure of the fluid in the venous flow path (any of the various valves 28 or in manifold 76 in flowpath 400, fig’s 1, 2, and 16), wherein: a first portion of the venous flow path is embedded, at least partially, within the [] material of the upper torso and/or a second portion of the venous flow path is embedded, at 
Montgomery fails to teach the feature of a translucent atrium, silicone filling, and the removable plate being a chest plate of claim 28.
Prom teaches (Claim 28) a translucent atrium (column 4 lines 12-23).
King teaches (Claim 28) a removable chest plate (106CP, fig. 6A). 
Crabtree teaches (claim 28) substantially filled with a silicone material (paragraph 0021).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a translucent atrium as taught by the medical model device of Prom for the purpose of further enhancing the model’s representation of invasive diagnosis and intervention as taught by Prom (column 4 lines 12-23), making the device more useful, more interesting, and more attractive to the users. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of a removable chest plate as taught by the medical model device of King for the purpose of providing easier access for removal, replacement, or adjustment of 
	Further, the examiner notes that it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery already teaches a removable plate for access to the internal components of the device, merely locating the plate on the chest instead of the back would not create any operational distinction within the device and is, therefore, not a patentable advance. 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the medical model device of Montgomery with the feature of filling the device with silicone as taught by the medical model device of Crabtree for the purpose of creating more realistic and lifelike tissue within the device as taught by Crabtree (paragraph 0021), making the device more useful, interesting, and attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of design choice. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Since many known materials are taught to be suitable for recreating or simulating physical properties of living tissues (Crabtree, paragraphs 0020 and 0021), merely selecting or making the inside of the device of silicone, specifically, would be an obvious matter of engineering design choice, and is not a patentable advance. 
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Since the device of Montgomery teaches a system including many veins and arteries connected into and out of the device and through an atrium, as well as located in the neck region and the leg region intended to realistically simulate veins and arteries in their anatomical positions, merely claiming a more particular or specific location or arrangement of these lines would not create an operational distinction within the device and would, therefore, not be a patentable distinction. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/            Primary Examiner, Art Unit 3711